DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2020 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Medalsy [US 2020/0055251 A1].

Regarding claim 1, Medalsy discloses a three-dimensional printing apparatus (Figs. 1 and 3-5), comprising: 
a tank (10), for accommodating a photocurable material (18); 
a transparent plate (14, 16 or 25 all comprises transparency), disposed adjacent to the tank (as shown in Figs. 1 and 3-5); 
a printing platform (20), disposed on one side of the transparent plate (as shown in Figs. 1 and 3-5); 
a projector (26), disposed on the other side of the transparent plate (as shown in Figs. 1 and 3-5); and 
a heat dissipation assembly (30, as shown in Figs. 3C and 4, see also paragraph [0046]), for decreasing a temperature of a printed object and disposed adjacent to the tank (paragraph [0039]).

Regarding claim 2, Medalsy discloses wherein the heat dissipation assembly is adapted for providing a cooling fluid (paragraph [0039]), the projector (26) is adapted for providing a curing light beam to irradiate the photocurable material, so that the photocurable material is cured to be the printed object on a working surface of the printing platform, and the cooling fluid decreases the temperature of the printed object (paragraphs [0024]-[0027]).

Regarding claim 3, Medalsy discloses wherein the heat dissipation assembly comprises a wind pipe (paragraph [0046]).

Regarding claim 4, Medalsy discloses wherein the cooling fluid comprises cold air (paragraph [0046]).

Regarding claim 6, Medalsy discloses wherein forms of the photocurable material comprise a liquid state, a colloidal state, or powder (paragraph [0023]).

Regarding claim 8, Medalsy discloses wherein a material of the transparent plate comprises glass or a polymer material (paragraph [0024]).

Regarding claim 21, Medalsy discloses wherein the projector is adapted for providing a curing light beam to irradiate the photocurable material, so that the photocurable material is cured to be the printed object formed on a working surface of the printing platform (paragraphs [0024]-[0027]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Medalsy in view of Mirkin et al. [US 2019/0160733 A1].

Regarding claim 7, Medalsy discloses the three-dimensional printing apparatus comprising the projector (as applied above).

Medalsy does not explicitly teach wherein the projector comprises a digital light processing (DLP) projection assembly, a liquid-crystal-on-silicon (LCOS) projection assembly, a liquid crystal projection assembly, or a scanning-type laser projection assembly.
However, Mirkin et al. discloses a three-dimensional printing apparatus that uses an optically transparent cooling apparatus to mitigate heat generated during the fabrication process wherein the projector is a DLP computer projector (paragraphs [0068]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a digital light processing (DLP) projection assembly, as taught by Mirkin et al. in the system of Medalsy because such a modification provides a suitable alternative projector for providing a curing light for polymerization.

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-8 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882